674 S.E.2d 681 (2009)
STATE ex rel.
v.
KILL DEVIL HILLS.
No. 68A09.
Supreme Court of North Carolina.
February 26, 2009.
M. Keith Kapp, Kevin Benedict, Raleigh, for Town of Kill Devil Hills.
Stephen H. Watts, II, Kristian Dahl, Robert L. Hodges, Richmond, VA, Robert W. Kaylor, Raleigh, E. Duncan Getchell, Jr., for Virginia Electric.
Antoinette R. Wike, Chief Counsel, Robert S. Gillam, Staff Attorney, for Public Staff-Utilities Comm.
Vishwa B. Link, Pamela Johnson Walker, for Dominion NC Power.
Britton H. Allen, for Duke & PEC.
The following order has been entered on the motion filed on the 25th day of February 2009 by Duke & Progress Energy of the Carolinas for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 26th day of February 2009."